Simmons, C. J.
A petition against a single defendant which does not allege that he is of the county in which the suit is brought should, unless duly amended, be dismissed upon a special demurrer setting up that the peti-. *827tion fails to show that the court has jurisdiction of the person.of the defendant. Coney v. Home, 93 6a. 723.
Argued March 16, —
Decided April 11, 1900.
Complaint. Before Judge Henry. Floyd superior court. March 30, 1899.
Nat Harris, for plaintiff in error. G. Rowell, contra.

Judgment reversed.


All the Justices concurring.